08-5855-cv
N ew v. Pelosi


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN CITING A
SUMM ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUM M ARY
ORDER”). A PARTY CITING A SUMM ARY ORDER M UST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 20 th day of April, two thousand ten.

PRESENT:
                 WILFRED FEINBERG,
                 GUIDO CALABRESI,
                 REENA RAGGI,
                         Circuit Judges.
-----------------------------------------------------------------------
BRANDON NEW,
                         Plaintiff-Appellant,

                 v.                                                           No. 08-5855-cv

NANCY PELOSI, SPEAKER OF THE HOUSE OF
REPRESENTATIVES, DICK CHENEY, VICE
PRESIDENT OF THE UNITED STATES SENATE,
SENATE OF UNITED STATES, ALL SENATORS
AND OFFICERS, REPRESENTATIVES AND
OFFICERS AND SPEAKER OF THE HOUSE OF
REPRESENTATIVES AND U.S. REPRESENTATIVES,

                         Defendants-Appellees.
-----------------------------------------------------------------------
APPEARING FOR APPELLANT:                          BRANDON NEW, pro se, New York, New York.

APPEARING FOR APPELLEES:                          TARA M. LA MORTE, Assistant United States
                                                  Attorney (David S. Jones, Assistant United States
                                                  Attorney, on the brief), for Preet Bharara, United
                                            States Attorney for the Southern District of New
                                            York, New York, New York.

       Appeal from a judgment of the United States District Court for the Southern District

of New York (Alvin K. Hellerstein, Judge).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the October 29, 2008 judgment of the district court is AFFIRMED.

       Brandon New appeals pro se the dismissal of his complaint pursuant to Fed. R. Civ.

P. 12(b)(6). We review such a dismissal de novo, “construing the complaint liberally,

accepting all factual allegations in the complaint as true, and drawing all reasonable

inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

Cir. 2002). The presumption of veracity accorded factual allegations does not, however,

extend to “legal conclusions.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Further, to

survive dismissal, a complaint must state a plausible claim for relief. See id.; Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009). In applying these standards, we assume familiarity with the

facts and procedural history.

       Like the district court, we conclude that New’s complaint fails to state a claim upon

which relief can be granted. New has not established standing to sue on behalf of any other

voters, see W.R. Huff Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 109-

10 (2d Cir. 2008), and offers no claim that his own right to vote was abridged on the basis

of race or sex. Thus, he fails to allege a cognizable violation of the Fifteenth or Nineteenth

Amendment. Even construed liberally as alleging a Fourteenth Amendment violation, see


                                               2
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006), New’s complaint

states no plausible claim for relief, see Gray v. Sanders, 372 U.S. 368, 376-81 (1963).

       Accordingly, the judgment of the district court is AFFIRMED.

                                   FOR THE COURT:
                                   CATHERINE O’HAGAN WOLFE, Clerk of Court




                                             3